DETAILED ACTION
Claims 1, 3-8, and 10-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-8, and 10-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2014/0027105 A1 (i.e. Irani) in view of US Publication 2014/0209301 A1 (i.e. Segura et al.).

In regards to claim 1, Irani discloses: An actuator (see at least figures 2 & 4-5) comprising:
a housing (at least 260); 
a linear actuating shaft (at least 420) disposed within the housing (as shown in at least figure 4), the linear actuating shaft comprising an externally threaded ball screw (at least paragraph [0045] introduces rod 230 is threaded through a mechanical linear actuator such as a ball screw, as shown in at least figures 2-6);
a linear converter (at least 410) disposed within the housing that moves linearly in a longitudinal direction with respect to the housing in response to rotation of linear actuating shaft (at least paragraph [0059] introduces “The piston 120 is stopped from rotating in the tubular 121 by means of a plurality of solid rod elements 410 (four shown in FIG. 4B) that are firmly attached to the piston and also pass through the center sleeve 240 which has the necessary appropriately placed passages to accommodate the solid rods. With the plurality of rods in place the piston 120 cannot rotate, and consequently, any rotational movement of the sleeve 420 will cause a lateral movement of the screw 430, and an accompanying lateral movement of the piston 120”); 
a piston (at least 120) coupled with the linear converter and the housing (as shown in at least figure 4), the piston being movable by a movement of linear converter in the longitudinal direction between an extended configuration and a retracted configuration upon rotation of the linear actuating shaft, wherein the linear actuating shaft does not move in the longitudinal direction relative to the housing as the linear actuating shaft is rotated (at least paragraph [0059] introduces “The piston 120 is stopped from rotating in the tubular 121 by means of a plurality of solid rod elements 410 (four shown in FIG. 4B) that are firmly attached to the piston and also pass through the center sleeve 240 which has the necessary appropriately placed passages to accommodate the solid rods. With the plurality of rods in place the piston 120 cannot rotate, and consequently, any rotational movement of the sleeve 420 will cause a lateral movement of the screw 430, and an accompanying lateral movement of the piston 120”);
a fluid barrier (at least element 111 and/or of element 120) disposed between the linear actuating shaft and the piston (at least 120; as shown in at least figures 2 & 4-5), the fluid barrier engaging an inner surface of the piston preventing fluid communication across the fluid barrier, the fluid barrier having a shaft engaging side (as shown in at least figures 2 & 4-5 where fluid does not pass therethrough); and 
a cavity (at least 121 and/or cavity comprising of fluid, such as element 515, as shown in at least figure 5A) formed between the piston and the fluid facing side (at least 121 and/or cavity comprising of fluid, such as element 515, as shown in at least figures 4-5), and which expands when the piston moves to the extended configuration and contracts when the piston moves to the retracted configuration (at least paragraphs [0044-0068] and figure 2 & 4-5 introduces retracting and extending the piston upon rotation of the linear actuating shaft), 
wherein a port (at least 110) is disposed in the cavity (as shown in at least figures 2 & 4-5) and extends from the cavity to external the piston thereby permitting fluid communication between the cavity and external the piston (see at least figures 2 & 4-5 and paragraphs [0044-0068]).
	However, Irani appears to be silent in regards to: wherein the linear converter comprises a ball screw nut threaded around the linear actuating shaft;
	a piston sleeved within the housing.
	Nonetheless, Segura discloses: wherein the linear converter (at least 20) comprises a ball screw nut (1000 and/or of at least 26) threaded around the linear actuating shaft (at least 25);
	a piston (at least 29) sleeved within the housing (at least 22, as shown in at least figures 2-3).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was  comprise a ball screw nut threaded around the linear actuating shaft; and for the piston to be sleeved taught by Segura to at least allow for bore hole drilling, work-over and/or production of a drilling or production site which are used primarily in the gas and/or oil industry (at least paragraph [0002]).

In regards to claim 3, Irani further discloses: wherein the fluid barrier comprises a seal (at least 111) disposed about its periphery engaging an inner surface of the piston (as shown in at least figures 2 & 4-5).

In regards to claim 4, Irani further discloses: wherein the fluid barrier further comprises at least one of a scraper, a centralizer, or a combination thereof (at least centralizer 242).

In regards to claim 5, Irani further discloses: wherein the linear actuating shaft is coupled with the fluid barrier via a bearing (at least paragraphs [0045 and 0057] introduces it is conceivable that in a specific arrangement a clockwise rotation of the rod will cause it to move from right to left through the bearing plate, and consequently also move the piston 120 from right to left in the tubular section 121).

In regards to claim 6, Irani further discloses: wherein when the cavity expands, fluid from external the piston flows through the port into the cavity (as disclosed in the transitioning from figure 2A to figure 5A and paragraphs [0047-0068]).

In regards to claim 7, Irani further discloses: wherein the fluid comprises mud (at least paragraphs [0047-0068] and figures 2-5 introduces fluid entering the apparatus where having a specific type of fluid, such as mud, would be considered intended use which has no patentable weight).

In regards to claim 8, Irani discloses: A system (see at least figures 2 & 4-5 and abstract and claim 1) comprising:
an actuator (see at least figures 2-6) disposed in a wellbore (claim 1, introduces a sampling system comprising an apparatus and a method for sampling formation fluids in a wellbore), the actuator comprising: 
a housing (at least 260); 
a linear actuating shaft (at least 420) disposed within the housing (as shown in at least figure 4), the linear actuating shaft comprising an externally threaded ball screw (at least paragraph [0045] introduces rod 230 is threaded through a mechanical linear actuator such as a ball screw, as shown in at least figures 2-6); 
a linear converter (at least 410) disposed within the housing that moves linearly in a longitudinal direction with respect to the housing in response to rotation of linear actuating shaft (at least paragraph [0059] introduces “The piston 120 is stopped from rotating in the tubular 121 by means of a plurality of solid rod elements 410 (four shown in FIG. 4B) that are firmly attached to the piston and also pass through the center sleeve 240 which has the necessary appropriately placed passages to accommodate the solid rods. With the plurality of rods in place the piston 120 cannot rotate, and consequently, any rotational movement of the sleeve 420 will cause a lateral movement of the screw 430, and an accompanying lateral movement of the piston 120”); 
a piston (at least 120) coupled with the linear converter and the housing (as shown in at least figure 4), the piston being movable be movement of the linear converter in the longitudinal direction between an extended configuration and a retracted configuration upon rotation of the linear actuating shaft, wherein the linear actuating shaft does not move in the longitudinal direction relative to the housing as the linear actuating shaft is rotated (at least paragraph [0059] introduces “The piston 120 is stopped from rotating in the tubular 121 by means of a plurality of solid rod elements 410 (four shown in FIG. 4B) that are firmly attached to the piston and also pass through the center sleeve 240 which has the necessary appropriately placed passages to accommodate the solid rods. With the plurality of rods in place the piston 120 cannot rotate, and consequently, any rotational movement of the sleeve 420 will cause a lateral movement of the screw 430, and an accompanying lateral movement of the piston 120”); 
a fluid barrier (at least element 111 and/or of element 120) disposed between the linear actuating shaft and the piston (at least 120; as shown in at least figures 2 & 4-5), the fluid barrier engaging an inner surface of the piston preventing fluid communication across the fluid barrier, the fluid barrier having a shaft engaging side which receives the linear actuating shaft and a fluid facing side (as shown in at least figures 2 & 4-5 where fluid does not pass therethrough); and 
(at least 121 and/or cavity comprising of fluid, such as element 515, as shown in at least figure 5A) formed between the piston and the fluid facing side (at least 121 and/or cavity comprising of fluid, such as element 515, as shown in at least figures 4-5), and which expands when the piston moves to the extended configuration and contracts when the piston moves to the retracted configuration (at least paragraphs [0044-0068] and figure 2 & 4-5 introduces retracting and extending the piston upon rotation of the linear actuating shaft), 
wherein a port (at least 110) is disposed in the cavity (as shown in at least figures 2 & 4-5) and extends from the cavity to external the piston thereby permitting fluid communication between the cavity and external the piston (see at least figures 2 & 4-5 and paragraphs [0044-0068]).
	However, Irani appears to be silent in regards to: wherein the linear converter comprises a ball screw nut threaded around the linear actuating shaft;
	a piston sleeved within the housing.
	Nonetheless, Segura discloses: wherein the linear converter (at least 20) comprises a ball screw nut (1000 and/or of at least 26) threaded around the linear actuating shaft (at least 25);
	a piston (at least 29) sleeved within the housing (at least 22, as shown in at least figures 2-3).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Irani to include the teachings of Segura, by modifying the linear converter and piston within the housing of the downhole apparatus taught by  comprise a ball screw nut threaded around the linear actuating shaft; and for the piston to be sleeved taught by Segura to at least allow for bore hole drilling, work-over and/or production of a drilling or production site which are used primarily in the gas and/or oil industry (at least paragraph [0002]).

In regards to claim 10, Irani further discloses: wherein the fluid barrier comprises a seal (at least 111) disposed about its periphery engaging an inner surface of the piston (as shown in at least figures 2 & 4-5).

In regards to claim 11, Irani further discloses: wherein the fluid barrier further comprises at least one of a scraper, a centralizer, or a combination thereof (at least centralizer 242).

In regards to claim 12, Irani further discloses: wherein the linear actuating shaft is coupled with the fluid barrier via a bearing (at least paragraphs [0045 and 0057] introduces it is conceivable that in a specific arrangement a clockwise rotation of the rod will cause it to move from right to left through the bearing plate, and consequently also move the piston 120 from right to left in the tubular section 121).

In regards to claim 13, Irani further discloses: wherein when the cavity expands, fluid from external the piston flows through the port into the cavity (as disclosed in the transitioning from figure 2A to figure 5A and paragraphs [0047-0068]).

In regards to claim 14, Irani further discloses: wherein the fluid comprises mud (at least paragraphs [0047-0068] and figures 2-5 introduces fluid entering the apparatus where having a specific type of fluid, such as mud, would be considered intended use which has no patentable weight).

In regards to claim 15, Irani discloses: A method (see abstract) comprising:
providing an actuator (see at least figures 2 & 4-5), the actuator comprising: 
a housing (at least 260); 
a linear actuating shaft (at least 420) disposed within the housing (as shown in at least figure 4), the linear actuating shaft comprising an externally threaded ball screw (at least paragraph [0045] introduces rod 230 is threaded through a mechanical linear actuator such as a ball screw, as shown in at least figures 2-6);
a linear converter (at least 410) disposed within the housing that moves linearly in a longitudinal direction with respect to the housing in response to rotation of linear actuating shaft (at least paragraph [0059] introduces “The piston 120 is stopped from rotating in the tubular 121 by means of a plurality of solid rod elements 410 (four shown in FIG. 4B) that are firmly attached to the piston and also pass through the center sleeve 240 which has the necessary appropriately placed passages to accommodate the solid rods. With the plurality of rods in place the piston 120 cannot rotate, and consequently, any rotational movement of the sleeve 420 will cause a lateral movement of the screw 430, and an accompanying lateral movement of the piston 120”);
(at least 120) coupled with the linear converter and the housing (as shown in at least figure 4), the piston being movable by movement of the linear converter in the longitudinal direction between an extended configuration and a retracted configuration upon rotation of the linear actuating shaft, wherein the linear actuating shaft does not move in the longitudinal direction relative to the housing as the linear actuating shaft is rotated (at least paragraph [0059] introduces “The piston 120 is stopped from rotating in the tubular 121 by means of a plurality of solid rod elements 410 (four shown in FIG. 4B) that are firmly attached to the piston and also pass through the center sleeve 240 which has the necessary appropriately placed passages to accommodate the solid rods. With the plurality of rods in place the piston 120 cannot rotate, and consequently, any rotational movement of the sleeve 420 will cause a lateral movement of the screw 430, and an accompanying lateral movement of the piston 120”); 
a fluid barrier (at least element 111 and/or of element 120) disposed between the linear actuating shaft and the piston (at least 120; as shown in at least figures 2 & 4-5), the fluid barrier engaging an inner surface of the piston preventing fluid communication across the fluid barrier, the fluid barrier having a shaft engaging side which receives the linear actuating shaft and a fluid facing side (as shown in at least figures 2 & 4-5 where fluid does not pass therethrough); and 
a cavity formed between the piston (at least 121 and/or cavity comprising of fluid, such as element 515, as shown in at least figure 5A) and the fluid facing side (at least 121 and/or cavity comprising of fluid, such as element 515, as shown in at least figures 4-5), and which expands when the piston moves to the extended (at least paragraphs [0044-0068] and figure 2 & 4-5 introduces retracting and extending the piston upon rotation of the linear actuating shaft), 
wherein a port (at least 110) is disposed in the cavity (as shown in at least figures 2 & 4-5) and extends from the cavity to external the piston thereby permitting fluid communication between the cavity and external the piston (see at least figures 2 & 4-5 and paragraphs [0044-0068]); 
transporting the actuator to a desired location in a wellbore (at least claim 1 introduces a sampling system comprising an apparatus and a method for sampling formation fluids in a wellbore; at least claim 10, introduces a means for conveying the said sampling system to a desired subterranean location adjoining or in the vicinity of a fluid bearing formation);
 rotating the linear actuating shaft to move the piston between the retracted configuration and the extended configuration (at least paragraph [0047] introduces the rate at which the desired space will form will be completely dictated by the rate at which the piston 120 moves in the tubular piece 121, and as this is directly tied to the rate at which the screw 230 rotates); and 
permitting fluid to flow through the port between external the piston and the cavity (see at least figure 5A and paragraphs [0044-0068]).
	However, Irani appears to be silent in regards to: wherein the linear converter comprises a ball screw nut threaded around the linear actuating shaft;
	a piston sleeved within the housing.
(at least 20) comprises a ball screw nut (1000 and/or of at least 26) threaded around the linear actuating shaft (at least 25);
	a piston (at least 29) sleeved within the housing (at least 22, as shown in at least figures 2-3).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Irani to include the teachings of Segura, by modifying the linear converter and piston within the housing of the downhole apparatus taught by Irani to include for the linear converter to comprise a ball screw nut threaded around the linear actuating shaft; and for the piston to be sleeved taught by Segura to at least allow for bore hole drilling, work-over and/or production of a drilling or production site which are used primarily in the gas and/or oil industry (at least paragraph [0002]).

In regards to claim 16, Irani further discloses: wherein the fluid barrier comprises a seal (at least 111) disposed about its periphery engaging an inner surface of the piston (as shown in at least figures 2 & 4-5).

In regards to claim 17, Irani further discloses: wherein the fluid barrier further comprises at least one of a scraper, a centralizer, or a combination thereof (at least centralizer 242).

In regards to claim 18, Irani further discloses: wherein when the linear actuating shaft rotates, the fluid barrier does not rotate but moves longitudinally relative to the (at least paragraph [0037] introduces identified as 121 is the section into which the sample of interest will flow by lateral movement of the sample piston 120 to the right; at least paragraph [0047], introduces the rate at which the desired space will form will be completely dictated by the rate at which the piston 120 moves in the tubular piece 121, and as this is directly tied to the rate at which the screw 230 rotates).

In regards to claim 19, Irani further discloses: wherein when the cavity expands, fluid from external the piston flows through the port into the cavity (as disclosed in the transitioning from figure 2A to figure 5A and paragraphs [0047-0068]).

In regards to claim 20, Irani further discloses: wherein the fluid comprises mud (at least paragraphs [0047-0068] and figures 2-5 introduces fluid entering the apparatus where having a specific type of fluid, such as mud, would be considered intended use which has no patentable weight).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168.  The examiner can normally be reached on M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/NEEL GIRISH PATEL/Examiner, Art Unit 3676                                                                                                                                                                                                        /WASEEM MOORAD/Supervisory Patent Examiner, Art Unit 3676